Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 20, 2006, which ruled that claimant was *1022disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant worked as a boat salesperson for the employer for approximately 18 months. He resigned in December 2005 citing the employer’s reduction of his work hours. The Unemployment Insurance Appeal Board disqualified claimant from receiving benefits on the ground that he voluntarily left his employment without good cause. Claimant appeals.
We affirm. Dissatisfaction with one’s work schedule or a reduction in work hours does not constitute good cause for leaving one’s employment (see Matter of Casey [Commissioner of Labor], 37 AD3d 964, 964 [2007]; Matter of Rahn [Commissioner of Labor], 308 AD2d 629, 629 [2003]; Matter of Ebisike [Commissioner of Labor], 306 AD2d 777, 777 [2003], lv denied 100 NY2d 514 [2003]). Here, claimant admitted that he quit his job because his work hours had been reduced and he was not earning adequate compensation to meet his needs. The employer testified that its business is seasonal by nature and all of its employees endure reduced working hours during certain times of the year, which was explained to claimant at the time he was hired. Furthermore, claimant did not protect his employment by complaining to the employer and allowing the employer an opportunity to address the situation prior to tendering his resignation (see Matter of Roman [Commissioner of Labor], 32 AD3d 1067, 1068 [2006]; Matter of Parker [Commissioner of Labor], 19 AD3d 903, 904 [2005]). Under these circumstances, we conclude that the Board’s determination that claimant left his employment without good cause is supported by substantial evidence.
Cardona, P.J., Mercure, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.